


Exhibit 10.10
2012 Performance Share Grant Terms and Conditions
Pursuant to the Brunswick Corporation 2003 Stock Incentive Plan (the “Plan”)


Purpose
To provide incentives to (i) support the execution of Brunswick Corporation’s
business strategies and (ii) more closely align the interests of the award
recipient with those of Brunswick Corporation’s stockholders.
Grant Date
___________, 2012
Performance Shares
Shares of Brunswick Corporation common stock (“Common Stock”) where the number
of shares of Common Stock delivered is based on attainment of Performance
Criteria set forth herein. Shares of Common Stock subject to this Grant shall be
referred to herein as “Performance Shares.”


Target Award


____________ Performance Shares is the target against which Performance Criteria
shall apply.
Performance Period
• Cash Flow Return on Investment (“CFROI”) Performance Criteria: one-year
performance period, commencing January 1, 2012, and ending December 31, 2012
(the “CFROI Performance Period”).
• Total Stockholder Return (“TSR”) Modifier: three-year performance period,
commencing January 1, 2012 and ending December 31, 2014.
• For purposes of these Terms and Conditions, “Award Performance Period” shall
mean the three-year performance period, commencing January 1, 2012, and ending
December 31, 2014.
Performance Criteria
• CFROI: payout of 50% to 150% of the target Performance Shares based solely on
performance against CFROI Performance Criteria over the CFROI Performance
Period, as set forth in Appendix A attached hereto.
• TSR Modifier: Performance Shares calculated based on CFROI performance (“CFROI
Earned Award”) shall be subject to a +/- 20% modifier for Brunswick
Corporation’s TSR Performance against TSR Comparator Group.
o If Brunswick Corporation’s TSR Performance is equal to or below the 25th
percentile of the TSR Performance of the TSR Comparator Group over the Award
Performance Period, then the CFROI Earned Award shall be reduced by 20%.
o If Brunswick Corporation’s TSR Performance is equal to or greater than the
75th percentile of the TSR Performance of the TSR Comparator Group over the
Award Performance Period, then the CFROI Earned Award shall be increased by 20%.
o The CFROI Earned Award shall not be modified for Brunswick Corporation’s TSR
Performance between the 25th and 75th percentile of the TSR Performance of the
TSR Comparator Group over the Award Performance Period.
o See Appendix A attached hereto for the definitions of “TSR Performance” and
“TSR Comparator Group.”





--------------------------------------------------------------------------------




Termination of employment
•Forfeiture of Performance Shares in the event employment terminates prior to
the end of the Award Performance Period, except if age and years of service
equals 70 or more or age is 62 or more.
•In the case of a termination of employment (other than for “cause” (willful
misconduct in the performance of duties) or due to death or permanent disability
(as defined below)) on or after (i) the first anniversary of the Grant Date and
(ii) the date on which age plus years of service equal 70 or more or age is 62
or more, the Grantee shall receive the award, calculated as if the Grantee had
remained employed throughout the entire Award Performance Period. The
Performance Shares shall be distributed to the Grantee in accordance with the
terms of this award under “Timing of Distribution.”
•In the case of a termination of employment (other than for “cause” (willful
misconduct in the performance of duties) or due to death or permanent disability
(as defined below)) (i) prior to the first anniversary of the Grant Date and
(ii) on or after the date on which age plus years of service equal 70 or more or
age is 62 or more, a pro-rata portion of the award will be distributed to the
Grantee in accordance with the terms of this award under “Timing of
Distribution.” For purposes of the foregoing sentence, a “pro-rata portion” will
mean the product of (x) the number of Performance Shares that would otherwise be
paid out at the end of the Award Performance Period based on actual CFROI and
TSR Performance and (y) a fraction, the numerator of which is the number of days
that have elapsed since the Grant Date through the date of termination of the
Grantee’s employment, and the denominator of which is the number of days in the
CFROI Performance Period. All remaining Performance Shares shall be forfeited.
Fractional shares shall be rounded down to the nearest whole share.
Change in Control
•    On a Change in Control (as defined in the Plan), a pro-rata portion of the
award shall vest and the remainder of the award shall be forfeited. For purposes
of the foregoing sentence, a “pro-rata portion” shall mean the product of (x)
the number of Performance Shares equal to 100% of the target award and (y) a
fraction, the numerator of which is the number of days that have elapsed since
the beginning of the CFROI Performance Period through the Change in Control (not
to exceed the number of days in the CFROI Performance Period), and the
denominator of which is the number of days in the CFROI Performance Period.
•    Any vested Performance Shares shall be delivered to the Grantee within
thirty (30) days of such Change in Control; provided, however, for those whose
age and years of service could equal 70 or more or age will be 62 or more, in
either case prior to January 1, 2014, all of the award will be distributed in
accordance with the terms of this award under “Timing of Distribution;”
provided, further, that if the Change in Control is a “change in control event”
within the meaning of Internal Revenue Code Section 409A and applicable
regulations issued thereunder (except that in no event shall an acquisition of
assets under Treasury Regulation §1.409A-3(i)(5)(vii) constitute a change in
control event, unless such event is also a sale or disposition of at least all
or substantially all of the Company’s assets), then the vested performance share
award shall be delivered to the Grantee within thirty (30) days of such Change
in Control.





--------------------------------------------------------------------------------




Timing of Distribution
•    Except as otherwise provided for herein, shares of Common Stock shall be
delivered to the Grantee in settlement of the award as soon as administratively
practicable after the end of the Award Performance Period, subject to
certification in writing of the Company’s attainment of the Performance
Criteria. In no event shall the award be settled later than 2 ½ months following
the end of the year in which the third anniversary of the Grant Date occurs.
•    Notwithstanding the foregoing provisions, in the event that (i) the Grantee
is a “Covered Employee” (as defined under Internal Revenue Code Section 162(m),
as amended) with respect to the taxable year in which the Performance Shares
would otherwise be delivered, and (ii) the sum of the value of the Performance
Shares deliverable to the Grantee under the award and other compensation payable
by Brunswick to the Grantee with respect to such taxable year exceeds $1.5
million, the portion of the Performance Shares that, when added to such other
compensation would result in the Grantee receiving total compensation in excess
of $1.5 million shall be converted into deferred stock units and be
automatically deferred pursuant to Brunswick's Automatic Deferred Compensation
Plan. Performance Shares converted into deferred stock units shall be payable to
the Grantee in accordance with the terms of the Automatic Deferred Compensation
Plan.


Tax Withholding


For those who have met the Rule of 70 or age 62 prior to the last day of the
CFROI Performance Period, tax withholding liability to meet required FICA on
amounts vesting at the end of the CFROI Performance Period must be paid via
payroll or participant check during the next calendar quarter. For those meeting
the Rule of 70 or age 62 on or following the last day of the CFROI Performance
Period and prior to the year of scheduled distribution, tax withholding
liability to meet required FICA must be paid via payroll or participant check by
the end of the year of meeting the Rule of 70 or reaching age 62. Subsequent
Federal, state and local income tax withholding must be paid via share reduction
upon distribution.


For all others, tax withholding liability (to meet required FICA, Federal,
state, and local withholding) must be paid via share reduction upon
distribution.
Form of Distribution
Shares will be deposited to your existing Dividend Reinvestment Plan account or,
if one is not currently on record, deposited into a newly created account. Stock
certificates will be issued on request.
Additional Terms and Conditions
Grants are subject to the terms of the Plan. To the extent any provision herein
conflicts with the Plan, the Plan shall govern. The Human Resources and
Compensation Committee of the Board administers the Plan. The Committee may
interpret the Plan and adopt, amend and rescind administrative guidelines and
other rules as deemed appropriate. Committee determinations are binding.


Permanent disability means the inability, by reason of a medically determinable
physical or mental impairment, to engage in any substantial gainful activity,
which condition, in the opinion of a physician selected by the Committee, is
expected to have a duration of not less than 120 days.


The Plan may be amended, suspended or terminated at any time. The Plan will be
governed by the laws of the State of Illinois, without regard to the conflict of
law provisions of any jurisdiction.







--------------------------------------------------------------------------------




2012 Performance Share Grant
Appendix A – Performance Criteria


Cash Flow Return on Investment (CFROI)


CFROI defined as adjusted free cash flow divided by operating capital employed.


Adjusted free cash flow ties to external free cash flow definition adjusted for:
·    Acquisition/sale of “strategic” assets;
·    Exclusive of pension cash contributions and tax payments or refunds;
·    Impact on FCF of any change in financing; and,
·    Impact of cash restructuring activities versus budget.


Operating capital employed defined as total assets less total liabilities
excluding cash, debt and tax balances. Operating capital employed will be
calculated on a five point basis.








 
Payout as a % of Target (1)
2012 Goal
Threshold


50%
X%
Target


100%
Y%
Maximum


150%
Z%



(1) If performance is between the threshold and maximum levels set forth above,
then the payout as a percentage of target shall be interpolated appropriately.
No payout below threshold.


The following definitions shall apply for purpose of applying the TSR modifier:


“Average Stock Price” means the average of the closing transaction prices of a
share of common stock of a company, as reported on the principal national stock
exchange on which such common stock is traded, for the 20 business days
immediately preceding the date for which the Average Stock Price is being
determined.


“TSR Comparator Group” means the “Leisure Products” sub-industry group within
the Global Industry Classification Standard Consumer Durables and Apparel Global
Industry Group. For purposes of determining TSR Performance with respect to the
Award Performance Period, the companies included in the Leisure Products
sub-industry group shall be determined at the beginning of the 3-year period,
excluding those entities that are bankrupt, listed on the pink sheets or not
listed at all. Should a company within the TSR Comparator Group become bankrupt
after the start of the Award Performance Period, they shall be assigned a TSR of
-100%. Companies emerging from bankruptcy shall not be tracked for purposes of
the current performance period. If two companies within the TSR Comparator Group
merge, only the surviving entity shall be counted. Should a company within the
TSR Comparator Group merge with a company outside of the TSR Comparator Group,
then that entity shall be excluded from the final calculation.


“TSR Performance” means a company’s cumulative total shareholder return as
measured by dividing (A) the sum of (i) the cumulative amount of dividends for
the Award Performance Period, assuming dividend reinvestment, and (ii) the
increase or decrease in the Average Stock Price from the first day of the Award
Performance Period to the last day of the Award Performance Period, by (B) the
Average Stock Price determined as of the first day of the Award Performance
Period.


